Title: General Orders, 10 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Friday April 10th 1778.
Warwick—Wrentham. Walpole.


Whereas many Inconveniencies may arise in settling the recruiting Accounts of the Army for want of the officers being acquainted with the mode of stating the said Accounts, the Commanding Officer of each Regiment and Corps is therefore requested to apply to the Auditors of the Army who will furnish them with blank forms by which that business will be much facilitated, and render the adjustment of their Accounts both simple & easy—In order that no difficulties may arise from a multiplicity of Accounts, the Auditors request that the officers commanding Regiments and Corps will cause the respective officers of their regiments &c. who have been employed in the recruiting service to produce to them their recruiting accompts which should be collected in Form of an Abstract, that the whole may appear at one view and thereby enable the Auditors immediately to acquit the said Commanding officers of Regiments and Corps from the several sums with which they respectively stand charged.
The increasing warmth of the Season requires that the greatest Care should be taken to keep the Hutts of the men clean, their beding air’d every day and the Streets and Alleys of the Camp free from all kind of Filth; The Commander in Chief therefore earnestly requests both the Brigade & Regimental officers of the day to see these duties regularly and punctually performed; All bones, putrid meat, dirty straw and any other kind of filth to be every day collected and burnt.
The detachment from Forman’s Regiment now in Camp to be got in readiness immediately to join their Regiment in the Jerseys.
As marching men by files has an unmilitary appearance and a tendency to make them march in an unsoldierlike manner—All parties commanded by commissioned officers are to be march’d by divisions and every officer commanding a Guard or detachment will be very attentive to see that his men march properly and when relieved to march his guard &c. back to the Brigade to which they belong, if from several Brigades he will march them to the Grand Parade before he dismisses them.
At a General Court Martial whereof Brigr General Poor was President April 8th 1778—Coll John Crane tried for a vexatious and groundless Arrest of Major Forrest and for speaking disrespectfully of Courts-Martial to the Prejudice of Good-order of the Service of the United

States acquitted of a vexatious and groundless arrest against Major Forrest—but found guilty of speaking disrespectfully of Courts-Martial to the Prejudice of Good Order of the service of The United States being a breach of Article 5th Section 18th of the Articles of War and sentenced to be reprimanded in Brigade Orders—The Commander in Chief approves the sentence and orders it to take place tomorrow.
